The defendant was convicted in the municipal court of the city of High Point of operating a lottery, 1 September, 1937, and the following judgment entered:
"Judgment: Be confined in the county jail for six months to be assigned to work in the workhouse, execution to issue at any time within three years and pay jury costs."
On 26 February, 1938, the sentence was ordered into effect by the judge of the municipal court and defendant put in custody to begin service of sentence. Upon appeal to the Superior Court, it was held that defendant's imprisonment was valid and legal, and thereupon defendant appealed to the Supreme Court.
The ruling of the court below is upheld under authority of S. v.Vickers, 184 N.C. 676, 114 S.E. 168; S. v. McAfee, 189 N.C. 322,127 S.E. 208; and S. v. Schlichter, 194 N.C. 277, 139 S.E. 448.
Judgment affirmed. *Page 844